 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 1 of 18 PageID #: 39469



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


VIRTUAL IMMERSION
TECHNOLOGIES LLC,
                                                              Civ. No. __________
               Plaintiff,

       v.
                                                              JURY TRIAL DEMANDED
ATLAS ENTERTAINMENT LLC, dba
ATLAS ENTERTAINMENT,

               Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Virtual Immersion Technologies LLC (“VIT” or “Plaintiff”), by and through its

attorneys, hereby alleges for its Complaint on personal knowledge as to its own activities and on

information and belief as to all other matters, as follows:

                                  NATURE OF THE ACTION

       1.     This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.      Plaintiff Virtual Immersion Technologies LLC is a limited liability company

organized under the laws of the State of Texas.

       3.      VIT is the current assignee of United States Patent No. 6,409,599 (“the ’599

patent” or “the patent-in-suit”). On June 25, 2002, the United States Patent and Trademark

Office duly and legally issued the ’599 patent. The ’599 patent is titled “Interactive Virtual

Reality Performance Theater Entertainment System.” The application leading to the ’599 patent




                                                -1-
 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 2 of 18 PageID #: 39470



was filed on July 19, 1999. A true and correct copy of the ’599 patent is attached hereto as

Exhibit A.

       4.      On or around February 24, 2016, VIT acquired 100% ownership of all right, title

and interest in the patent-in-suit, including the right to bring patent enforcement actions for

damages accruing prior to February 24, 2016. The assignment to VIT of ownership of the

patent-in-suit was recorded with the United States Patent & Trademark Office (“PTO”) on or

around August 26, 2016.

       5.      Defendant Atlas Entertainment LLC (“Atlas”) is a Delaware corporation,

organized and existing under the laws of the State of Delaware, with its principal place of

business at 9200 W. Sunset Boulevard, 10th Floor, Los Angeles, California 90069.

       6.      Atlas, as a Delaware corporation, may be served with process via its registered

agent, Paracorp Incorporated, 2140 S. DuPont Highway, Camden, Delaware, 19934.

                                 JURISDICTION AND VENUE

       7.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code. Subject matter jurisdiction as to these claims is

conferred on this Court by 35 U.S.C. §§1331 and 1338(a).

       8.      Venue is proper for Defendant Atlas within this District under 28 U.S.C. §

1400(b) because Atlas is a Delaware corporation and therefore resides in this District.

       9.      This Court has personal jurisdiction over Atlas because it is incorporated in

Delaware and has purposely availed itself of the privileges and benefits of the laws of the State

of Delaware.

       10.     Upon information and belief, Defendant Atlas is subject to this Court’s general

and specific personal jurisdiction because it has sufficient minimum contacts within the State of

Delaware and this District, pursuant to due process and/or the Del. Code. Ann. Tit. 3, § 3104,
                                                -2-
 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 3 of 18 PageID #: 39471



because Defendant has purposefully availed itself of the privileges of conducting business in the

State of Delaware and in this District, because the Defendant regularly conducts and solicits

business within the State of Delaware and within this District, and because Plaintiff’s causes of

action arise directly from Defendant’s business contacts and other activities in the State of

Delaware and this District. Having purposefully availed itself of the privilege of conducting

business within this District, Defendant should reasonably and fairly anticipate being brought

into court here.

       11.     Atlas has committed and continue to commit acts of infringement in the United

States as alleged herein.

       12.     Atlas provides and utilizes 3D live production systems in producing major motion

pictures that utilize the simulcam technology originally developed by James Cameron for Avatar

in 2008-9. This technology substantially improves the production quality of scenes combining

live actors and computer animations, animated characters controlled by motion-capture, and

computer-generated environments. (Source: http://www.animationxpress.com/index.php/latest-

news/animatrik-delivers-motion-capture-service-to-bring-orcs-of-warcraft-to-life, last accessed

on February 25, 2019.) Atlas utilizes this technology to create an immersive virtual reality

environment where participants and live performers can interact with each other and the

environment via input and output devices for the performers and the participants. (See VIT’s

Claim Chart for claims 1-2 and 8-9 of the ʼ599 patent, Ex. B at 1-19.)

       13.     As detailed in the paragraphs below, Atlas utilizes the virtual reality systems and

practices methods, for participants and performers to interact in an immersive virtual reality

environment, which meets all the features of the asserted claims. (Id. at 1-19.)




                                                -3-
 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 4 of 18 PageID #: 39472



       14.       The Atlas systems include one or more performer input and output devices in

electronic communication with the virtual environment and one or more participant input and

output devices in electronic communication with the virtual environment. (Id. at 1-7.)

       15.       The Atlas systems provide the virtual environment, which includes a video image

of one or more live performers with audio communication between the one or more live

performers and one or more participants. (Id. at 8-9.)

       16.       In the Atlas systems, the one or more participants interact with the one or more

live performers and the virtual environment resulting in an experience partially controlled by the

one or more participants using an input device. (Id. at 10.)

       17.       Atlas has derived substantial revenues from its infringing acts occurring in the

United States.

       18.       Atlas is subject to the Court’s general jurisdiction, including from regularly doing

or soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware.

       19.       As detailed in the paragraphs below, Atlas supports the creation, maintenance and

utilization of an immersive virtual reality system, which permits live performers and participants

to interact with each other and the environment.

       20.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       21.       Venue is proper in this district under 28 U.S.C. § 1400(b) with respect to Atlas

because Atlas is incorporated in Delaware.

       22.       For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).




                                                 -4-
    Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 5 of 18 PageID #: 39473



                                             COUNT I
            PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,409,599

         23.   Plaintiff incorporates the above paragraphs herein by reference.

         24.   The ’599 patent relates to a system in which participants interact with a

computerized environment in addition to live and/or pre-recorded performers. (See Ex. A at

1:20-23.) 1 The ’599 patent describes and enables immersive interactive virtual reality computer

systems in which participants interact with a virtual reality environment and live performers

using a variety of immersion and input devices.” (Id. at 1:23-26.)

         25.   The claims of the ‘599 patent are directed to tangible embodiments. Claim 1, for

example, is a system claim, which clearly requires a computer operating software and several

input/output devices in electronic communication with an immersive virtual reality environment.

(Id. at 16:6-22.) Claim 2, for example, expressly recites a processing device and a network

connecting the processing device with at least some of the input/output devices. (Id. at 16:39-

46.)

         26.   The claims of the ‘599 patent are directed at providing a unique computing

solution that addresses a problem particular to computerized virtual reality systems—providing

an immersive interactive virtual reality system in which there exists three-way communication

among and between participants, live performers and the virtual reality environment. (Id. at

3:24-27.)

         27.   Providing an immersive interactive virtual reality system with three-way

communication in the manner claimed in the ‘599 patent solved new challenges over the



1
 Citations to patents in this Complaint refer to columns and lines within columns of any cited
patent. For example, the citation referenced by this footnote refers to column 1, at lines 20
through 23, in the ’599 patent.
                                               -5-
 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 6 of 18 PageID #: 39474



techniques and systems known in the art at the time. Thus the claims of the ‘599 patent contain

inventive concepts, being both novel and unconventional, which are sufficient to render the ‘599

patent claims to be patent-eligible.

       28.     Prior to the priority date of the ’599 patent, in systems, such as traditional virtual

reality systems, figures or objects not controlled by participants moved autonomously or, if a

participant had an opportunity to interact with such objects in the virtual reality environment, the

objects were limited to computer generated images and not live performers. (Id. at 1:57-67.)

       29.     Groups of participants have been entertained by graphically enhanced performers

on stage or television. However, these instances occurred through non-immersion mediums

without the enhancements of immersion-type devices or methods. (Id. at 2:5-9.)

       30.     Early entertainment systems, which allowed participants to interact with a host

and an environment using some input device, did not operate within an immersive virtual reality

environment and therefore lacked its immersive effects and their impact on participants. (Id. at

2:40-47.)

       31.     The ʼ599 patent overcame these disadvantages by, for example, describing and

enabling a system and method for delivering information “which provides three-way immersive

interactive communication amongst and between” participants, an immersive environment and

live performers. (Id. at 2:55-57.)

       32.     The inventors of the claimed invention in the ‘599 patent changed the focus from

an interaction between individual participants and computer generated graphical objects within a

virtual reality environment to a three-way communication amongst and between participants, live

or pre-recorded performers, and an immersive virtual reality environment. (Id. at 3:11-17.)




                                                -6-
 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 7 of 18 PageID #: 39475



The inclusion of three-way communication results in a synergistic effect, which creates an

unparalleled experience. (Id. at 3:18-22.)

       33.    Furthermore, the claimed invention of the ‘599 patent represents an intrinsic

improvement to the underlying computer technology involved. The claimed system includes a

variety of audio and video components. (See, e.g., claim 1 of the ‘599 patent.) The variety of

audio and video components enable innovative mixing and switching techniques which allows

the system to present to each of the participants a virtual reality environment in which a live

representation of the performers is superimposed within the environment. (Id. at 4:5-9.) The

participants are able to view and interact with a novel display of both graphical data and live

representations for an exciting experience. (Id. at 4:9-12.)

       34.     The inventors of the ’599 patent took considerable personal risks to nurture and

prove out the technology systems described in the ’599 patent, contributing substantially to

today’s virtual reality industry explosion.

       35.     The inventors of the ’599 patent have utilized the technology described by the

’599 patent for more than ten years, shipping virtual reality systems to five continents and

entertaining or educating an estimated 30 million people worldwide with their immersive virtual

reality live theater attractions and promotions.

       36.     The virtual reality theater technology created by the inventors has been

recognized and awarded on an international scale, the products winning “Best New Product” and

“Best of Show” at the International Association of Amusement Parks and Attractions global

convention in Atlanta in November 2000, and again for ‘Best of Show’ in 2002 in Orlando, as

well as national awards for graphics and creativity in the Print Media industry. The products and




                                                   -7-
 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 8 of 18 PageID #: 39476



concepts have garnered dozens of feature articles in news media promoting clients and their

products in a variety of industries.

       37.     The inventors of the ’599 patent continue to have a direct interest in activities

related to the ’599 patent, working closely with Plaintiff to identify and evaluate entities making

use of the technology claimed by the ’599 patent without permission or license thereto.

       38.     The inventions of the ’599 patent resolve technical problems related to virtualized

interactive technology. For example, the inventions allow parties to interact in a virtual

environment in real time with one or more live performers and participants, which, on

information and belief, is exclusively implemented using computer technology.

       39.     The claims of the ’599 patent do not merely recite the performance of some

method known from the pre-Internet world along with the requirement to perform it on the

Internet. Instead, the claims of the ’599 patent recite inventive concepts that are rooted in

computerized virtual reality technology, and overcome problems specifically arising in the realm

of computerized virtual reality technologies.

       40.     The claims of the ’599 patent recite an invention that is not merely the routine or

conventional use of computerized communication technology. Instead, the invention makes it

possible to interact with one or more live performers and/or participants in a virtualized

environment, which does not require the physical presence of either the one or more performers,

or participants in order for such interactions to take place. The ’599 patent claims thus specify

how communication input, output, and system devices are manipulated to yield a virtual,

interactive experience controlled in part by one or more participants.




                                                -8-
 Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 9 of 18 PageID #: 39477



       41.     The technology claimed in the ’599 patent does not preempt all ways of using

interactive communications technology, nor preempt the use of any well-known communications

technology, nor preempt any other well-known or prior art technology.

       42.     The ʼ599 patent claims are not directed to any “method of organizing human

activity,” “fundamental economic practice long prevalent in our system of commerce,” nor are

any of the claims “a building block of the modern economy.”

       43.     The ʼ599 patent does not take a well-known or established business method or

process and “apply it to a general purpose computer.” Instead, the specific systems and

processes described in the ʼ599 patent have no direct corollary to a process that predates the

advent of the Internet.

       44.     The ʼ599 patent claims are directed toward a solution rooted in computer

technology and uses technology, unique to computers and networks, to overcome a problem

specifically arising in the realm of computerized virtual reality technologies.

       45.     The ʼ599 patent claims are not directed at a mere mathematical relationship or

formula.

       46.     The ʼ599 patent claims cannot be performed by a human, in the human mind, or

by pen and paper.

       47.      Accordingly, each claim of the ’599 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       48.     Upon information and belief, Atlas directly infringes and continues to directly

infringe at least claims 1, 2, 8 and 9 of the ’599 patent, in the United States, under 35 U.S.C. §

271(a) by making, using, selling, offering to sell, importing and/or providing and/or causing to



                                                -9-
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 10 of 18 PageID #: 39478



be used interactive, real time, virtual reality systems (See, e.g., Source:

http://www.animationxpress.com/index.php/latest-news/performance-capture-and-virtual-

production-house-animatriks-deal-with-nantstudio-leads-to-its-expansion-in-the-usa, last

accessed February 25. 2019), along with related systems and software for access and use of such

systems (the “Accused Instrumentalities”) as in claims 1, 2, 8 and 9 of the ’599 patent. (See

VIT’s Claim Chart for claims 1, 2, 8 and 9 of the ’599 patent, Ex. B at 1-19.)

       49.     On information and belief, Defendant Atlas is a for-profit organization engaged in

producing movies with revenues of several hundred million U.S.D. per year. Moreover,

Defendant, its employees and/or agents make, use, sell, offer to sell, import and/or provide

and/or cause to be used the Accused Instrumentalities for Defendant’s partners and customers,

leading to direct or indirect revenues and profit. As one example of indirect profit, Atlas utilizes

the system to potentially enhance production quality and reduce costs in movie production

(Source: http://cinefex.com/blog/how-real-time-technology-is-making-better-movies/, last

accessed February 25, 2019) utilizing the Accused Instrumentalities as an inducement to attract

and maintain partners and customers who distribute Atlas’ movies. On information and belief,

without the availability of infringing tools such as the Accused Instrumentalities, Defendant

Atlas would be at a disadvantage in the marketplace and would generate less revenue overall.

       50.     In particular, claim 1 of the ’599 patent generally recites a virtual reality system

for one or more performers and participants comprising an immersive virtual reality

environment, one or more performer input and output devices in electronic communication with

the virtual environment, one or more participant input and output devices in electronic

communication with the virtual environment, wherein the virtual environment includes a video

image of one or more live performers with audio communication between one or more live



                                                - 10 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 11 of 18 PageID #: 39479



performers and one or more participants, wherein one or more participants interacts with one or

more live performers and the virtual environment resulting in an experience partially controlled

by one or more participants using an input device. (Id. at 1-12.)

       51.     Atlas provides virtual reality systems for participants and performers, and include

an immersive reality environment. (Id. at 1-3.)

       52.     The Atlas systems also include one or more performer input and output devices in

electronic communication with the virtual environment and one or more participant input and

output devices, also in electronic communication with the virtual environment. (Id. at 4-7.)

       53.     The Atlas systems provide a virtual environment, which includes a video image of

one or more live performers with audio communication between the one or more live performers

and one or more participants. (Id. at 8-9.)

       54.     In the Atlas systems, the one or more participants interact with the one or more

live performers and the virtual environment resulting in an experience partially controlled by the

one or more participants using an input device. (Id. at 10-12.)

       55.     Claim 2 of the ’599 patent generally recites the system of claim 1 wherein the

immersive virtual reality environment comprises a processing device, system data, output data

and a network which connects the processing device, performer and participant input and output

devices in electronic communication, thereby transmitting the system and output data to the live

performer and participant.

       56.     In the Atlas systems, the virtual reality environment includes a processing device,

system data, output data and a network which connects the processing device, performer and

participant input and output devices in electronic communication, thereby transmitting the

system and output data to the live performer and participant. (Id. at 12-16.)



                                              - 11 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 12 of 18 PageID #: 39480



       57.     Claim 8 of the ’599 patent generally recites a system which interacts with

participants and performers comprising an immersive virtual reality environment, said

environment further comprising a processing device, system data, output data and a network;

participant and performer input and output devices in electronic communication with the

immersive virtual reality environment; wherein at least one participant interacts with at least one

live performer and the immersive virtual reality environment resulting in an experience in part

controlled by the participant and participant input device; the network connecting the processing,

performer and participant input and output devices in electronic communication, thereby

transmitting the system and output data to the live performer and participant; and the network

connecting the immersive virtual reality environment and participant input and output devices

across the Internet.

       58.     In the Atlas systems, the virtual reality environment includes an immersive virtual

reality environment, said environment further comprising a processing device, system data,

output data and a network; participant and performer input and output devices in electronic

communication with the immersive virtual reality environment; wherein at least one participant

interacts with at least one live performer and the immersive virtual reality environment resulting

in an experience in part controlled by the participant and participant input device; the network

connecting the processing, performer and participant input and output devices in electronic

communication, thereby transmitting the system and output data to the live performer and

participant; and the network connecting the immersive virtual reality environment and

participant input and output devices across the Internet. (Id. at 16-18.)

       59.     Claim 9 of the ’599 patent generally recites a method of providing interactive

communications between participants and performers comprising the steps of providing an



                                               - 12 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 13 of 18 PageID #: 39481



immersive virtual reality environment; providing performer and participant input and output

devices in communication with the immersive virtual reality environment; having the live

performer interact with the participant and immersive virtual reality environment by including a

live or prerecorded image of the live performer and audio communication between the live

performer and the participant or between the participant and live performer or both; having the

participant interact with the live performer producing an experience controlled by the participant

and participant input device.

       60.     Atlas provides methods of providing interactive communications between

participants and performers, the method including the steps of providing an immersive virtual

reality environment; providing performer and participant input and output devices in

communication with the immersive virtual reality environment; having the live performer

interact with the participant and immersive virtual reality environment by including a live or

prerecorded image of the live performer and audio communication between the live performer

and the participant or between the participant and live performer or both; having the participant

interact with the live performer producing an experience controlled by the participant and

participant input device. (Id. at 18-19.)

       61.     The Atlas systems offer a service to users of the virtual reality system, such as

independent production workers and contract engineers for Atlas movie productions (See

http://blog.nerdeo.net/news/simulcam-when-cg-meets-live-action/) using a computing device to

interact with an immersive virtual reality environment via the Atlas systems as well as with

participants and performers as recited in claim 1 of the ʼ599 patent.




                                               - 13 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 14 of 18 PageID #: 39482



       62.     Independent production workers and contract engineers employed or contracted

by Atlas in the United States have used and interacted with the Atlas system as recited in claim 1

of the ’599 patent.

       63.     Upon information and belief, since at least the time it received notice by this

Complaint, Atlas has induced and continue to induce others to infringe claims of the ’599 patent

under 35 U.S.C. § 271(b) by, among other things, and with specific intent or conscious

blindness, actively aiding and abetting others to infringe, including but not limited to Atlas’

independent production workers and contract engineers, whose use of or reliance upon the

Accused Instrumentalities constitutes direct infringement of claims of the ’599 patent.

       64.     In particular, Atlas’ actions that aid and abet others to infringe include advertising

and/or providing support services to independent production workers and contract engineers

contracted by Atlas or by distributing the Accused instrumentalities and providing instruction

materials, training, and services regarding the Accused Instrumentalities.

       65.     Upon information and belief, Atlas has engaged in such actions with specific

intent to cause infringement or with conscious blindness to the resulting infringement because

Atlas has had actual knowledge of the ’599 patent and that its acts were inducing the

infringement of the ’599 patent since at least the date Atlas received notice by this Complaint

that such activities infringed the ’599 patent.

       66.     Use of the Accused Instrumentalities by Atlas’ independent production workers

and contract engineers contracted by Atlas infringes each of claims 1, 2, 8 and 9 of the ’599

patent through a combination of features which collectively practice each limitation of claims 1,

2, 8 and 9. (See, e.g., Sources: http://www.animationxpress.com/index.php/latest-

news/animatrik-delivers-motion-capture-service-to-bring-orcs-of-warcraft-to-life;



                                                  - 14 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 15 of 18 PageID #: 39483



http://www.animationmagazine.net/vfx/animatrik-builds-virtual-world-for-warcraft/;

https://library.creativecow.net/article.php?author_folder=cow_news&article_folder=Warcraft_C

G-VFX_Animatrik&page=1; https://www.digitalmediaworld.tv/animation/951-animatrik-sees-

the-world-through-the-eyes-of-warcraft; https://www.linkedin.com/in/ryan-beagan-a118025/;

https://www.digitaldomain.com/motion-capture/;

https://en.wikipedia.org/wiki/Atlas_Entertainment;

https://www.imdb.com/search/title?companies=co0028338;

http://www.animationxpress.com/index.php/latest-news/performance-capture-and-virtual-

production-house-animatriks-deal-with-nantstudio-leads-to-its-expansion-in-the-usa;

http://cinefex.com/blog/how-real-time-technology-is-making-better-movies/;

https://en.wikipedia.org/wiki/Suicide_Squad_(film);

https://en.wikipedia.org/wiki/Warcraft_(film);

https://library.creativecow.net/article.php?author_folder=cow_news&article_folder=Warcraft_C

G-VFX_Animatrik&page=1; http://www.animationmagazine.net/vfx/animatrik-builds-virtual-

world-for-warcraft/; http://filmjunkee.com/tag/bryan-singer-x-men/; http://collider.com/x-men-

days-of-future-past-3d-simul-cam/; https://www.youtube.com/watch?v=lyHa_0yJBlw; and

https://www.firstshowing.net/2008/a-brief-look-at-the-technological-advancements-in-james-

camerons-avatar/, all last accessed on February 25, 2019.)

       67.    Upon information and belief, these Accused Instrumentalities are marketed for,

provided to, and/or used by or for Defendant’s partners, clients, independent production workers

and contract engineers employed or contracted by Atlas across the country.

       68.    Upon information and belief, since at least the time Defendant received notice,

Defendant has induced and continues to induce others to infringe the claims of the ’599 patent



                                             - 15 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 16 of 18 PageID #: 39484



under 35 U.S.C. § 271(b) by, among other things, and with specific intent or conscious

blindness, actively aiding and abetting others to infringe, including but not limited to

Defendant’s partners, clients, independent production workers and contract engineers employed

or contracted by Atlas, whose use of the Accused Instrumentalities constitutes direct

infringement of the claims of the ’599 patent.

       69.     In particular, Defendant’s actions that aid and abet others, such as its partners,

clients, Atlas’ independent production workers and contract engineers employed or contracted by

Atlas, to infringe include advertising and distributing the Accused Instrumentalities and

providing instruction materials, training, and services regarding the Accused Instrumentalities.

For example, on information and belief, Atlas directs employees and contract workers to utilize

the Accused Instrumentalities for producing Atlas’ movies. (See, e.g., Source:

http://www.animationxpress.com/index.php/latest-news/animatrik-delivers-motion-capture-

service-to-bring-orcs-of-warcraft-to-life, last accessed February 25, 2019.)

       70.     Upon information and belief, Defendant has engaged in such actions with specific

intent to cause infringement or with conscious blindness to the resulting infringement because

Defendant has had actual knowledge of the ’599 patent and knowledge that its acts were

inducing infringement of the ’599 patent since at least the date Defendant received notice by this

Complaint that such activities infringed the ’599 patent.

       71.     Upon information and belief, Defendant is liable as a contributory infringer of the

’599 patent under 35 U.S.C. § 271(c) by offering the Accused Instrumentalities or related items

involving the virtual reality systems (Source: http://www.animationxpress.com/index.php/latest-

news/animatrik-delivers-motion-capture-service-to-bring-orcs-of-warcraft-to-life, last accessed




                                                 - 16 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 17 of 18 PageID #: 39485



February 25, 2019) in the United States including software and/or interfaces to be especially

made or adapted for use in an infringement of the ’599 patent.

        72.     The Accused Instrumentalities are a material component for use in practicing the

’599 patent claims and are specifically made and are not a staple article of commerce suitable for

substantial non-infringing use.

        73.     Defendant Atlas was made aware of the ’599 patent and its infringement thereof

at least as early as the filing and service of this Complaint. Despite Plaintiff’s notice to Atlas by

this Complaint regarding the ʼ599 patent, the Defendant continues to infringe the ʼ599 patent.

        74.     Upon information and belief, since at least the time it received notice by this

Complaint, Atlas’ infringement has been and continues to be willful.

        75.     Plaintiff VIT has been harmed by each of Atlas’ infringing activities with respect

to the ʼ599 patent.

        76.     VIT reserves the right to modify its infringement theories as discovery progresses

in this case. It shall not be estopped for purposes of its infringement contentions or its claim

constructions by the claim charts it provides with this Complaint. VIT intends the claim chart

(Exhibit B) for the ’599 patent to satisfy the notice requirements of Rule 8(a)(2) of the Federal

Rule of Civil Procedure. The claim chart is not VIT’s preliminary or final infringement

contentions or preliminary or final claim construction positions.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      An adjudication that Defendant has infringed the ’599 patent;

                                                - 17 -
Case 1:99-mc-09999 Document 382 Filed 03/01/19 Page 18 of 18 PageID #: 39486



        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff

for Defendant’s past infringement of the ’599 patent, and any continuing or future infringement

through the date such judgment is entered, including interest, costs, expenses and an accounting

of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

        D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.


Dated: March 1, 2019                           DEVLIN LAW FIRM LLC


                                               /s/ Timothy Devlin
                                               Timothy Devlin (#4241)
                                               tdevlin@devlinlawfirm.com
                                               Patrick R. Delaney (pro hac vice to be filed)
                                               pdelaney@devlinlawfirm.com
                                               1306 N. Broom St., 1st Floor
                                               Wilmington, Delaware 19806

                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff,
                                               Virtual Immersion Technologies LLC




                                                 - 18 -
